                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


ERIC SPINNER,

               Plaintiff,

       vs.                                             Case No.: 2:18-cv-2516-DDC
BOARD OF COUNTY COMMISSIONERS
FOR JOHNSON COUNTY, KANSAS

               Defendant.


                                AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain

categories of such information should be treated as confidential, protected from disclosure outside

this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of this proposed Protective Order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary to protect both the parties and other persons from annoyance

and embarrassment. Discovery in this case may seek private information concerning both parties

and nonparties, including but not limited to Plaintiff’s medical records; confidential financial and

tax information and other private documents regarding Plaintiff’s income; confidential matters

concerning Defendant’s trade secrets and other proprietary and confidential business information;

the personnel files of current or former employees of Defendant; and nonpublic, confidential

financial information of Defendant. The privacy interests in such information substantially

outweigh the public’s right of access to these records. Good cause exists for the issuance of a
protective order because if the confidential information were known generally, such knowledge

could lead to embarrassment, humiliation, loss of status and reputation, loss of business and/or job

opportunities, and could potentially impact upon certain persons’ personal and/or work

relationships. Good cause further exists regarding Defendant’s financial, proprietary, and business

operations information, as that information is not generally known to the public, and could,

therefore, place Defendant at a competitive disadvantage.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the parties

will limit their designation of “Confidential Information” to the following categories of

information or documents: Plaintiff’s medical records; confidential financial and tax information

and other private documents regarding Plaintiff’s income; confidential matters concerning

Defendant’s trade secrets and other proprietary and confidential business information; the



                                                  2
personnel files of current or former employees of Defendant; and nonpublic, confidential financial

information of Defendant. Information or documents that are available to the public may not be

designated as Confidential Information.

        3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the word “CONFIDENTIAL” (hereinafter “the marking”) on the document

and on all copies in a manner that will not interfere with the legibility of the document. As used

in this Order, “copies” includes electronic images, duplicates, extracts, summaries or descriptions

that contain the Confidential Information. The marking will be applied prior to or at the time the

documents are produced or disclosed. Applying the marking to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Copies that are made of any designated documents must also bear the

marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby certifies that

the document contains Confidential Information as defined in this Order.

        4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within five (5) days after discovery of the inadvertent failure.

        5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the



                                                   3
deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals

arising from this lawsuit.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                       (1)      The parties to this litigation, including any
                                employees, agents, and representatives of the
                                parties;1

                       (2)      Counsel for the parties and employees and agents of
                                counsel;

                       (3)      The court and court personnel, including any special
                                master appointed by the court, and members of the
                                jury;

                       (4)      Court reporters, recorders, and videographers
                                engaged for depositions;

                       (5)      Any mediator appointed by the court or jointly
                                selected by the parties;

                       (6)      Any expert witness, outside consultant, or
                                investigator retained specifically in connection with
                                this litigation, but only after such persons have

1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive
competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may move for the establishment of an
additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits disclosure of such
documents or information to that category or that limits disclosure only to specifically designated
in-house counsel or party representative(s) whose assistance is reasonably necessary to the conduct
of the litigation and who agree to be bound by the terms of the Order.

                                                  4
                               completed the certification contained in Attachment
                               A, Acknowledgment and Agreement to be Bound;

                       (7)     Any potential, anticipated, or actual fact witness and
                               his or her counsel, but only to the extent such
                               confidential documents or information will assist the
                               witness in recalling, relating, or explaining facts or
                               in testifying, and only after such persons have
                               completed the certification contained in Attachment
                               A;

                       (8)     The author or recipient of the document (not
                               including a person who received the document in the
                               course of the litigation);

                       (9)     Independent providers of document reproduction,
                               electronic discovery, or other litigation services
                               retained or employed specifically in connection with
                               this litigation; and

                       (10)    Other persons only upon consent of the producing
                               party and on such conditions as the parties may
                               agree.

               (c)     Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order.

       7.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper protection

from public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the




                                                   5
preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity of

a confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make




                                                  6
such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.   Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect.        Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)     Return of Confidential Documents. Within thirty (30) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be returned to the party who previously produced the document or destroyed.

               (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own

work product in subsequent litigation provided that its use does not disclose Confidential

Information.

         11.   Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.   No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing



                                                 7
in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

       13.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

       14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

       15.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. The inadvertent disclosure or production of any information

or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within five (5)

days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. The



                                                    8
provisions of this section constitute an order pursuant to Rules 502(d) and (e) of the Federal Rules

of Evidence.


       IT IS SO ORDERED.

       Dated: November 20, 2018

                                               s/ James P. O’Hara
                                              James P. O’Hara
                                              U.S. Magistrate Judge



WE SO MOVE                                            WE SO MOVE
and agree to abide by the                             and agree to abide by the
terms of this Order                                   terms of this Order


  /s/ John J. Ziegelmeyer III_______________         /s/ Jeannie M. DeVeney
  John J. Ziegelmeyer III                            Jeannie M. DeVeney, KS # 17445
  HKM EMPLOYMENT ATTORNEYS LLP                       LITTLER MENDELSON, P.C.
  1501 Westport Road                                 1201 Walnut Street, Suite 1450
  Kansas City, Missouri 64111                        Kansas City, MO 64106
  Tel: 816.875.3332                                  Telephone: (816) 627-4400
  jziegelmeyer@hkm.com                               Facsimile: (816) 627-4444
                                                     jdeveney@littler.com
 ATTORNEY FOR PLAINTIFF
                                                     ATTORNEY FOR DEFENDANT




                                                 9
                                       ATTACHMENT A

                                   ACKNOWLEDGEMENT AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

               in the case captioned, Eric Spinner v. Board of County Commissioners of the

County of Johnson, Kansas Case No. 2:18-cv-02516-DDC, and attached hereto, understands the

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of

the United States District Court for the District of Kansas in matters relating to this Protective

Order and understands that the terms of the Protective Order obligate him/her to use materials

designated as Confidential Information in accordance with the order solely for the purposes of the

above-captioned action, and not to disclose any such Confidential Information to any other person,

firm, or concern, except in accordance with the provision of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:



Date:
                                             Signature




                                               10
